Exhibit 10.42

 

[g39542kgi001.jpg]

 

WEST PHARMACEUTICAL SERVICES, INC.

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN



PLAN DOCUMENT

 

Originally Adopted January 14, 2003

Amended, Restated and Renamed December 13, 2005

Approved by Shareholders, April 29, 2003

Amended, Restated and Renamed Effective as of January 1, 2006

 

--------------------------------------------------------------------------------


 

WEST PHARMACEUTICAL SERVICES, INC.

 

AMENDED AND RESTATED

 

EMPLOYEE STOCK PURCHASE PLAN

 


1.                                      PURPOSE OF THE PLAN.


 

(a)           The West Pharmaceutical Services, Inc. 2003 Employee Stock
Purchase Plan was originally adopted on January 1, 2003 and effective June 1,
2003.  The 2003 Employee Stock Purchase Plan is hereby amended, restated and
renamed the Amended and Restated Employee Stock Purchase Plan (the “Plan”),
which amendment and restatement was adopted on December 13, 2005 by the Board of
Directors of West Pharmaceutical Services, Inc. (the “Company”).  The Plan
document as it existed prior to January 1, 2006 shall cover all Offering Periods
(as defined herein) prior to January 1, 2006.

 

(b)           The purpose of the Plan is to provide eligible employees of the
Company and participating subsidiary companies with an opportunity to increase
their proprietary interest in the success of the Company by purchasing Company
stock on favorable terms and to pay for such purchases through payroll
deductions, if elected.  The Plan is intended to meet the requirements of
section 423 of the U.S. Internal Revenue Code.

 


2.                                      DEFINITIONS.


 


(A)           “ACCOUNT” MEANS THE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT
PURSUANT TO SECTION 8(A).


 


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY, AS
CONSTITUTED FROM TIME TO TIME.


 


(C)           “CODE” MEANS THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


(D)           “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS OR OFFICERS APPOINTED
BY THE BOARD, AS DESCRIBED IN SECTION 3.


 


(E)           “COMPANY” MEANS WEST PHARMACEUTICAL SERVICES, INC., A PENNSYLVANIA
CORPORATION.


 


(F)            “COMPANY SAVINGS PLAN” MEANS THE WEST PHARMACEUTICAL
SERVICES, INC. SAVINGS PLAN, ANY SUCCESSOR PLAN THERETO, OR ANY OTHER
TAX-QUALIFIED RETIREMENT PLAN MAINTAINED UNDER SECTION 401(K) OF THE CODE BY A
PARTICIPATING COMPANY.


 


(G)           “COMPENSATION” MEANS THE BASE RATE OF COMPENSATION PAID IN CASH TO
A PARTICIPANT BY A PARTICIPATING COMPANY, INCLUDING SALARIES AND WAGES, AND
WITHOUT DEDUCTION FOR ANY PRE-TAX CONTRIBUTIONS MADE BY THE PARTICIPANT UNDER
SECTIONS 401(K), 125 OR 132(F)(4) OF THE CODE.  “COMPENSATION” SHALL EXCLUDE
BONUSES, INCENTIVE COMPENSATION, COMMISSIONS, OVERTIME PAY, SHIFT PREMIUMS, ALL
NON-CASH ITEMS, MOVING OR RELOCATION ALLOWANCES, COST-OF-LIVING EQUALIZATION
PAYMENTS, CAR ALLOWANCES, TUITION REIMBURSEMENTS, IMPUTED INCOME ATTRIBUTABLE TO
CARS OR LIFE INSURANCE, SEVERANCE PAY, FRINGE BENEFITS, CONTRIBUTIONS OR
BENEFITS RECEIVED UNDER EMPLOYEE BENEFIT PLANS, INCOME ATTRIBUTABLE TO THE
EXERCISE OF STOCK OPTIONS, AND SIMILAR ITEMS.  THE COMMITTEE SHALL DETERMINE
WHETHER A PARTICULAR ITEM IS INCLUDED IN COMPENSATION.

 

--------------------------------------------------------------------------------


 


(H)           “CORPORATE REORGANIZATION” MEANS:


 

(I) THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO
ANOTHER ENTITY, OR ANY OTHER CORPORATE REORGANIZATION; OR

 

(II) THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS OR THE COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(I)            “ELIGIBLE EMPLOYEE” MEANS ANY EMPLOYEE OF A PARTICIPATING COMPANY
WHO MEETS EACH OF THE FOLLOWING REQUIREMENTS:


 

(I) HIS OR HER CUSTOMARY EMPLOYMENT IS FOR MORE THAN FIVE MONTHS PER CALENDAR
YEAR; AND

 

(II)  HIS OR HER CUSTOMARY EMPLOYMENT IS FOR MORE THAN 20 HOURS PER WEEK; AND

 

(III) HE OR SHE HAS BEEN A CONTINUOUS EMPLOYEE OF A PARTICIPATING COMPANY FOR
NOT LESS THAN 90 DAYS.

 

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

 


(J)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(K)           “FAIR MARKET VALUE” MEANS THE MARKET PRICE OF STOCK, DETERMINED BY
THE COMMITTEE AS FOLLOWS:


 

(I)            IF STOCK WAS TRADED ON THE NEW YORK STOCK EXCHANGE OR OTHER STOCK
EXCHANGE ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO
THE CLOSING PRICE REPORTED BY THE APPLICABLE COMPOSITE TRANSACTIONS REPORT FOR
SUCH DATE; OR

 

(II)           IF CLAUSE (I) ABOVE IS NOT APPLICABLE, THEN THE FAIR MARKET VALUE
SHALL BE DETERMINED BY THE COMMITTEE IN GOOD FAITH ON SUCH BASIS AS IT DEEMS
APPROPRIATE.

 

(iii)          Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in the Wall Street Journal or as
reported directly to the Company by the stock exchange.  Such determination
shall be conclusive and binding on all persons.

 


(L)            “GRANDFATHERED DSPP EMPLOYEE” AN ELIGIBLE EMPLOYEE WHO
PARTICIPATED IN THE COMPANY’S DISCOUNTED STOCK PURCHASE PLAN (“DSPP”) AT THE
TIME IT WAS TERMINATED (AS OF MAY 31, 2003) AND WAS CONTRIBUTING AN AMOUNT TO
THE DSPP THAT WAS LESS THAN $10.00 PER PAY PERIOD IF THE ELIGIBLE EMPLOYEE WAS
PAID BIWEEKLY ($5.00 PER PAID PERIOD IF THE ELIGIBLE EMPLOYEE WAS PAID WEEKLY)
OR 1% OF HIS OR HER COMPENSATION AT THE TIME OF THE TERMINATION OF THE DSPP.

 

2

--------------------------------------------------------------------------------


 


(M)          “OFFERING PERIOD” MEANS A THREE-MONTH PERIOD WITH RESPECT TO WHICH
THE RIGHT TO PURCHASE STOCK MAY BE GRANTED UNDER THE PLAN, AS DETERMINED
PURSUANT TO SECTION 4(A).


 


(N)           “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO ELECTS TO PARTICIPATE
IN THE PLAN, AS PROVIDED IN SECTION 4(B).


 


(O)           “PARTICIPATING COMPANY” MEANS (I) THE COMPANY AND (II) EACH
PRESENT OR FUTURE SUBSIDIARY DESIGNATED BY THE COMMITTEE AS A PARTICIPATING
COMPANY.


 


(P)           “PLAN” MEANS THIS WEST PHARMACEUTICAL SERVICES, INC. AMENDED AND
RESTATED EMPLOYEE STOCK PURCHASE PLAN, AS IT MAY BE AMENDED IN ACCORDANCE WITH
ITS TERMS FROM TIME TO TIME.


 


(Q)           “PURCHASE PRICE” MEANS THE PRICE AT WHICH PARTICIPANTS MAY
PURCHASE STOCK UNDER THE PLAN, AS DETERMINED PURSUANT TO SECTION 8(B).


 


(R)           “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, PAR VALUE $0.25 PER
SHARE.


 


(S)           “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.


 


3.                                      ADMINISTRATION OF THE PLAN.


 


(A)           COMMITTEE COMPOSITION.  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL CONSIST EXCLUSIVELY OF ONE OR MORE DIRECTORS OR
OFFICERS OF THE COMPANY, WHO SHALL BE APPOINTED BY THE BOARD FROM TIME TO TIME. 
THE COMMITTEE SHALL SERVE AT THE PLEASURE OF THE BOARD AND BE SUBJECT TO
REPLACEMENT, SUBSTITUTION OR REMOVAL BY THE BOARD AT ANY TIME FOR ANY REASON. 
THE MEMBERS OF THE COMMITTEE AS OF JANUARY 1, 2006 ARE THE COMPANY’S VICE
PRESIDENT-HUMAN RESOURCES AND THE COMPANY’S TREASURER.


 


(B)           AUTHORITY OF THE COMMITTEE. THE COMMITTEE SHALL HAVE THE EXCLUSIVE
POWER AND AUTHORITY TO ADMINISTER THE PLAN, INCLUDING WITHOUT LIMITATION THE
RIGHT AND POWER TO INTERPRET THE PROVISIONS OF THE PLAN AND MAKE ALL
DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE
PLAN.  ALL SUCH ACTIONS, INTERPRETATIONS AND DETERMINATIONS WHICH ARE DONE OR
MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE FINAL, CONCLUSIVE AND BINDING ON
THE COMPANY, EACH SUBSIDIARY, EACH PARTICIPANT AND ALL OTHER PARTIES AND SHALL
NOT SUBJECT THE COMMITTEE TO ANY LIABILITY.


 


4.                                      ENROLLMENT AND PARTICIPATION.


 


(A)           OFFERING PERIODS.  WHILE THE PLAN IS IN EFFECT, FOUR OFFERING
PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR.  EFFECTIVE DECEMBER 1, 2005, THE
OFFERING PERIODS SHALL CONSIST OF THE THREE-MONTH PERIODS COMMENCING ON EACH
JANUARY 1, APRIL 1, JULY 1, AND OCTOBER 1. NOTWITHSTANDING THE FOREGOING, THE
FIRST OFFERING PERIOD UNDER THE PLAN SHALL BE A TWO-MONTH PERIOD COMMENCING ON
FEBRUARY 1, 2006 AND END ON MARCH 31, 2006.  THERE SHALL BE NO OFFERING PERIOD
WITH RESPECT TO THE PERIOD BETWEEN DECEMBER 1, 2005 AND JANUARY 31, 2006.


 


(B)           ENROLLMENT.  SUBJECT TO SECTION 4(C), ANY ELIGIBLE EMPLOYEE MAY
ELECT TO BECOME A PARTICIPANT IN THE PLAN FOR SUCH OFFERING PERIOD BY EXECUTING
AND FILING THE ENROLLMENT FORM


 

3

--------------------------------------------------------------------------------


 


PRESCRIBED FOR THIS PURPOSE BY THE COMMITTEE NOT LATER THAN 15 DAYS PRIOR TO THE
COMMENCEMENT OF SUCH OFFERING PERIOD.  WITH RESPECT TO THE FIRST OFFERING PERIOD
THAT COMMENCES ON FEBRUARY 1, 2006, ANY ELIGIBLE EMPLOYEE MAY ELECT TO BECOME A
PARTICIPANT IN THE PLAN BY EXECUTING AND FILING THE ENROLLMENT FORM PRESCRIBED
FOR THIS PURPOSE BY THE COMMITTEE NOT LATER THAN JANUARY 15, 2006.


 


(C)           RESTRICTION ON PARTICIPATION.  AN EMPLOYEE WHO MAKES A HARDSHIP
WITHDRAWAL FROM THE COMPANY SAVINGS PLAN SHALL BE PROHIBITED FROM CONTRIBUTING
TO THE PLAN UNTIL THE FIRST DAY OF THE OFFERING PERIOD THAT COINCIDES WITH OR
NEXT FOLLOWS THE SIX MONTH ANNIVERSARY OF THE DATE OF SUCH HARDSHIP WITHDRAWAL.


 


(D)           DURATION OF PARTICIPATION.  ONCE ENROLLED IN THE PLAN, A
PARTICIPANT SHALL CONTINUE TO PARTICIPATE IN THE PLAN UNTIL HE OR SHE CEASES TO
BE AN ELIGIBLE EMPLOYEE, WITHDRAWS FROM THE PLAN UNDER SECTION 6(A) OR REACHES
THE END OF THE OFFERING PERIOD IN WHICH HIS OR HER EMPLOYEE CONTRIBUTIONS WERE
DISCONTINUED UNDER SECTION 5(C) OR 9(B).  A PARTICIPANT WHO DISCONTINUED
EMPLOYEE CONTRIBUTIONS UNDER SECTION 5(C) OR WITHDREW FROM THE PLAN UNDER
SECTION 6(A) MAY AGAIN BECOME A PARTICIPANT, IF HE OR SHE THEN IS AN ELIGIBLE
EMPLOYEE, BY FOLLOWING THE PROCEDURE DESCRIBED IN SECTION 3(B) ABOVE.  A
PARTICIPANT WHOSE EMPLOYEE CONTRIBUTIONS WERE DISCONTINUED AUTOMATICALLY UNDER
SECTION 9(B) SHALL AUTOMATICALLY RESUME PARTICIPATION AT THE BEGINNING OF THE
EARLIEST OFFERING PERIOD ENDING IN THE NEXT CALENDAR YEAR, IF HE OR SHE THEN IS
AN ELIGIBLE EMPLOYEE.


 


5.                                      EMPLOYEE CONTRIBUTIONS.


 

A Participant may purchase shares of Stock under the Plan by means of payroll
deductions described in Section 5(a) only.

 


(A)           PAYROLL DEDUCTION CONTRIBUTIONS.


 

(I)            FREQUENCY OF PAYROLL DEDUCTIONS. PAYROLL DEDUCTIONS, AS
DESIGNATED BY THE PARTICIPANT PURSUANT TO THIS SECTION 5(A), SHALL OCCUR ON EACH
PAYDAY DURING PARTICIPATION IN THE PLAN.

 

(II)           AMOUNT OF PAYROLL DEDUCTIONS.  AN ELIGIBLE EMPLOYEE SHALL
DESIGNATE ON THE ENROLLMENT FORM THE PORTION OF HIS OR HER COMPENSATION THAT HE
OR SHE ELECTS TO HAVE WITHHELD FOR THE PURCHASE OF STOCK.  HE OR SHE MAY ELECT
TO CONTRIBUTE A FLAT DOLLAR AMOUNT (BUT NOT LESS THAN $10.00 PER PAY PERIOD IF
THE ELIGIBLE EMPLOYEE IS PAID BIWEEKLY AND NOT LESS THAN $5.00 PER PAY PERIOD IF
THE ELIGIBLE EMPLOYEE IS PAID WEEKLY) OR A WHOLE PERCENTAGE OF HIS OR HER
COMPENSATION (OF NOT LESS THAN 1% OR MORE THAN 25% OF HIS OR HER COMPENSATION). 
NOTWITHSTANDING THE FOREGOING, A GRANDFATHERED DSPP EMPLOYEE MAY MAKE
CONTRIBUTIONS TO THE PLAN OF LESS THAN $10.00 PER PAY PERIOD IF PAID ON A
BIWEEKLY BASIS ($5.00 PER PAY PERIOD IF PAID ON A WEEKLY BASIS) OR 1% OF HIS OR
HER PAY PER PAY PERIOD, AS APPLICABLE (“MINIMUM CONTRIBUTION”); PROVIDED THAT
SUCH GRANDFATHERED DSPP EMPLOYEE MAY NOT CONTRIBUTE LESS THAN THE AMOUNT HE OR
SHE WAS CONTRIBUTING TO THE DSPP AT THE TIME OF ITS TERMINATION, AND IF SUCH
GRANDFATHERED DSPP EMPLOYEE SUBSEQUENTLY ELECTS TO INCREASE THE AMOUNT OF HIS
PAYROLL DEDUCTIONS, IT MUST BE INCREASED TO AN AMOUNT IN EXCESS OF THE MINIMUM
CONTRIBUTION, AND HE OR SHE WILL NO LONGER BE PERMITTED TO ELECT TO MAKE PAYROLL
DEDUCTION CONTRIBUTIONS OF AN AMOUNT LESS THAN THE MINIMUM CONTRIBUTION.

 

(III)         CHANGING WITHHOLDING RATE.  IF A PARTICIPANT WISHES TO CHANGE THE
RATE OF PAYROLL WITHHOLDING, HE OR SHE MAY DO SO BY FILING A NEW ENROLLMENT FORM
WITH THE COMPANY IN THE MANNER PRESCRIBED BY THE COMMITTEE BUT NO MORE
FREQUENTLY THAN

 

4

--------------------------------------------------------------------------------


 

MONTHLY.  THE NEW WITHHOLDING RATE SHALL BE EFFECTIVE AS SOON AS REASONABLY
PRACTICABLE AFTER SUCH FORM HAS BEEN RECEIVED BY THE COMPANY.

 

(IV)          DISCONTINUING PAYROLL DEDUCTIONS.  IF A PARTICIPANT WISHES TO
DISCONTINUE EMPLOYEE CONTRIBUTIONS ENTIRELY, HE OR SHE MAY DO SO BY FILING A NEW
ENROLLMENT FORM WITH THE COMPANY IN THE MANNER PRESCRIBED BY THE COMMITTEE. 
PAYROLL WITHHOLDING SHALL CEASE AS SOON AS REASONABLY PRACTICABLE AFTER SUCH
FORM HAS BEEN RECEIVED BY THE COMPANY.  IN ADDITION, EMPLOYEE CONTRIBUTIONS MAY
BE DISCONTINUED AUTOMATICALLY PURSUANT TO SECTION 9(B).  A PARTICIPANT WHO HAS
DISCONTINUED EMPLOYEE PAYROLL DEDUCTION CONTRIBUTIONS MAY RESUME SUCH
CONTRIBUTIONS BY FILING A NEW ENROLLMENT FORM WITH THE COMPANY IN THE MANNER
PRESCRIBED BY THE COMMITTEE.  PAYROLL WITHHOLDING SHALL RESUME AS SOON AS
REASONABLY PRACTICABLE AFTER SUCH FORM HAS BEEN RECEIVED BY THE COMPANY.

 


(B)           RESTRICTION ON EMPLOYEE CONTRIBUTIONS.  AN EMPLOYEE WHO MAKES A
HARDSHIP WITHDRAWAL FROM THE COMPANY SAVINGS PLAN SHALL BE PROHIBITED FROM
PARTICIPATING IN THE PLAN UNTIL THE FIRST DAY OF THE OFFERING PERIOD THAT
COINCIDES WITH OR NEXT FOLLOWS THE SIX MONTH ANNIVERSARY OF THE DATE OF SUCH
HARDSHIP WITHDRAWAL.


 


6.                                      WITHDRAWAL FROM THE PLAN.


 


(A)           WITHDRAWAL.  A PARTICIPANT MAY ELECT TO WITHDRAW FROM THE PLAN IN
THE MANNER PRESCRIBED BY THE COMPANY AT ANY TIME BEFORE THE LAST DAY OF AN
OFFERING PERIOD.  AS SOON AS REASONABLY PRACTICABLE THEREAFTER, PAYROLL
CONTRIBUTIONS SHALL CEASE AND THE ENTIRE AMOUNT CREDITED TO THE PARTICIPANT’S
ACCOUNT SHALL BE REFUNDED TO HIM OR HER IN CASH, WITHOUT INTEREST.  NO PARTIAL
WITHDRAWALS SHALL BE PERMITTED.


 


(B)           RE-ENROLLMENT AFTER WITHDRAWAL.  A FORMER PARTICIPANT WHO HAS
WITHDRAWN FROM THE PLAN SHALL NOT BE A PARTICIPANT UNTIL HE OR SHE RE-ENROLLS IN
THE PLAN UNDER SECTION 4(D).  RE-ENROLLMENT MAY BE EFFECTIVE ONLY AT THE
COMMENCEMENT OF AN OFFERING PERIOD.


 


7.                                      CHANGE IN EMPLOYMENT STATUS.


 


(A)           TERMINATION OF EMPLOYMENT.  TERMINATION OF EMPLOYMENT AS AN
ELIGIBLE EMPLOYEE FOR ANY REASON, INCLUDING DEATH, SHALL BE TREATED AS AN
AUTOMATIC WITHDRAWAL FROM THE PLAN UNDER SECTION 6(A).


 


(B)           LEAVE OF ABSENCE.  FOR PURPOSES OF THE PLAN, EMPLOYMENT SHALL NOT
BE DEEMED TO TERMINATE WHEN THE PARTICIPANT GOES ON A MILITARY LEAVE, SICK LEAVE
DISABILITY OR ANOTHER BONA FIDE LEAVE OF ABSENCE, IF THE LEAVE WAS APPROVED BY
THE COMPANY IN WRITING.  EMPLOYMENT, HOWEVER, SHALL BE DEEMED TO TERMINATE 90
DAYS AFTER THE PARTICIPANT GOES ON A LEAVE, UNLESS A CONTRACT OR STATUTE
GUARANTEES HIS OR HER RIGHT TO RETURN TO WORK.  EMPLOYMENT SHALL BE DEEMED TO
TERMINATE IN ANY EVENT WHEN THE APPROVED LEAVE ENDS, UNLESS THE PARTICIPANT
IMMEDIATELY RETURNS TO WORK.


 


(C)           DEATH.  IN THE EVENT OF THE PARTICIPANT’S DEATH, THE AMOUNT
CREDITED TO HIS OR HER ACCOUNT SHALL BE PAID TO A BENEFICIARY DESIGNATED BY HIM
OR HER FOR THIS PURPOSE ON THE PRESCRIBED FORM OR, IF NONE, TO THE PARTICIPANT’S
ESTATE.  SUCH FORM SHALL BE VALID ONLY IF IT WAS FILED WITH THE COMPANY AT THE
PRESCRIBED LOCATION BEFORE THE PARTICIPANT’S DEATH.


 


(D)           TRANSFER TO ANOTHER PARTICIPATING COMPANY.  A TRANSFER FROM ONE
PARTICIPATING COMPANY TO ANOTHER SHALL NOT BE TREATED AS A TERMINATION OF
EMPLOYMENT.

 

5

--------------------------------------------------------------------------------


 


8.                                      ACCOUNTS AND PURCHASE OF SHARES.


 


(A)           ACCOUNTS.  THE COMPANY SHALL MAINTAIN AN ACCOUNT ON ITS BOOKS IN
THE NAME OF EACH PARTICIPANT.  AMOUNTS DEDUCTED FROM THE PARTICIPANT’S
COMPENSATION UNDER SECTION 5(A) SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT. 
AMOUNTS CREDITED TO ACCOUNTS SHALL NOT BE TRUST FUNDS AND MAY BE COMMINGLED WITH
THE COMPANY’S GENERAL ASSETS AND APPLIED TO GENERAL CORPORATE PURPOSES.  NO
INTEREST SHALL BE CREDITED TO ANY PARTICIPANT’S ACCOUNT.


 


(B)           PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH SHARE OF STOCK
PURCHASED AT THE CLOSE OF AN OFFERING PERIOD SHALL BE 85% OF THE FAIR MARKET
VALUE OF SUCH SHARE ON THE LAST TRADING DAY IN SUCH OFFERING PERIOD.


 


(C)           NUMBER OF SHARES PURCHASED.  AS OF THE LAST DAY OF EACH OFFERING
PERIOD, EACH PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED TO PURCHASE THE NUMBER
OF SHARES OF STOCK CALCULATED IN ACCORDANCE WITH THIS SECTION 8(C), UNLESS THE
PARTICIPANT HAS PREVIOUSLY ELECTED TO WITHDRAW FROM THE PLAN IN ACCORDANCE WITH
SECTION 6(A).  THE AMOUNT THEN IN THE PARTICIPANT’S ACCOUNT SHALL BE DIVIDED BY
THE PURCHASE PRICE, AND THE NUMBER OF SHARES THAT RESULTS SHALL BE PURCHASED
FROM THE COMPANY WITH THE FUNDS IN THE PARTICIPANT’S ACCOUNT.  THE FOREGOING
NOTWITHSTANDING, NO PARTICIPANT SHALL PURCHASE MORE THAN 1,000 SHARES OF STOCK
WITH RESPECT TO ANY OFFERING PERIOD NOR MORE THAN THE AMOUNTS OF STOCK SET FORTH
IN SECTIONS 9(B) AND 14(A).  THE COMMITTEE MAY DETERMINE WITH RESPECT TO ALL
PARTICIPANTS THAT ANY FRACTIONAL SHARE, AS CALCULATED UNDER THIS SECTION 8(C),
SHALL BE (I) ROUNDED DOWN TO THE NEXT LOWER WHOLE SHARE OR (II) CREDITED AS A
FRACTIONAL SHARE.


 


(D)           AVAILABLE SHARES INSUFFICIENT.  IN THE EVENT THAT THE AGGREGATE
NUMBER OF SHARES THAT ALL PARTICIPANTS ELECT TO PURCHASE DURING AN OFFERING
PERIOD EXCEEDS THE MAXIMUM NUMBER OF SHARES REMAINING AVAILABLE FOR ISSUANCE
UNDER SECTION 14(A), THEN THE NUMBER OF SHARES TO WHICH EACH PARTICIPANT IS
ENTITLED SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF SHARES AVAILABLE FOR
ISSUANCE BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF SHARES THAT SUCH
PARTICIPANT HAS ELECTED TO PURCHASE AND THE DENOMINATOR OF WHICH IS THE NUMBER
OF SHARES THAT ALL PARTICIPANTS HAVE ELECTED TO PURCHASE.


 


(E)           DIVIDENDS.  CASH DIVIDENDS WILL BE CREDITED TO THE ACCOUNT OF A
PARTICIPANT ON THE DATE THOSE DIVIDENDS ARE PAID AND SUCH DIVIDENDS SHALL BE
REINVESTED IN STOCK AS SOON AS IS REASONABLY PRACTICABLE.  ALL STOCK DIVIDENDS
SHALL BE CREDITED TO THE ACCOUNT OF EACH PARTICIPANT.  ANY OTHER DISTRIBUTIONS
OF SECURITIES AND RIGHTS TO SUBSCRIBE SHALL BE SOLD AND THE NET PROCEEDS
CREDITED TO THE ACCOUNT OF EACH PARTICIPANT.


 


(F)            ISSUANCE OF STOCK.  CERTIFICATES REPRESENTING THE SHARES OF STOCK
PURCHASED BY A PARTICIPANT UNDER THE PLAN SHALL BE ISSUED TO THE PARTICIPANT AS
SOON AS REASONABLY PRACTICABLE AFTER THE PARTICIPANT REQUESTS THAT SUCH
CERTIFICATES BE DELIVERED, PROVIDED, HOWEVER THAT THE COMMITTEE MAY REQUIRE THAT
SUCH SHARES SHALL BE HELD FOR EACH PARTICIPANT’S BENEFIT BY A BROKER DESIGNATED
BY THE COMMITTEE UNTIL THE SECOND ANNIVERSARY OF THE DATE SUCH STOCK WAS
PURCHASED ON BEHALF OF A PARTICIPANT.  SHARES MAY BE REGISTERED IN THE NAME OF
THE PARTICIPANT OR JOINTLY IN THE NAME OF THE PARTICIPANT AND HIS OR HER SPOUSE
AS JOINT TENANTS WITH RIGHT OF SURVIVORSHIP OR AS COMMUNITY PROPERTY.


 


(G)           UNUSED CASH BALANCES.  ANY AMOUNT REMAINING IN THE PARTICIPANT’S
ACCOUNT THAT REPRESENTS THE PURCHASE PRICE FOR A FRACTIONAL SHARE SHALL BE
CARRIED OVER IN THE PARTICIPANT’S ACCOUNT TO THE NEXT OFFERING PERIOD.  ANY
AMOUNT REMAINING IN THE PARTICIPANT’S ACCOUNT THAT REPRESENTS THE PURCHASE PRICE
FOR WHOLE SHARES THAT COULD NOT BE PURCHASED BY REASON OF SECTION 8(C), 9(B) OR
14(A) SHALL BE REFUNDED TO THE PARTICIPANT IN CASH, WITHOUT INTEREST.

 

6

--------------------------------------------------------------------------------


 


(H)           STOCKHOLDER APPROVAL.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, NO SHARES OF STOCK SHALL BE PURCHASED UNDER THE PLAN UNLESS AND
UNTIL THE COMPANY’S STOCKHOLDERS HAVE APPROVED THE ADOPTION OF THE PLAN.


 


9.                                      LIMITATIONS ON STOCK OWNERSHIP.


 


(A)           FIVE PERCENT LIMIT.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, NO PARTICIPANT SHALL BE GRANTED A RIGHT TO PURCHASE STOCK UNDER
THE PLAN IF SUCH PARTICIPANT, IMMEDIATELY AFTER HIS OR HER ELECTION TO PURCHASE
SUCH STOCK, WOULD OWN STOCK POSSESSING MORE THAN 5% OF THE TOTAL COMBINED VOTING
POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY.  FOR PURPOSES OF THIS SECTION 9(A), THE FOLLOWING
RULES SHALL APPLY:


 

(I)            OWNERSHIP OF STOCK SHALL BE DETERMINED AFTER APPLYING THE
ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE;

 

(II)           EACH PARTICIPANT SHALL BE DEEMED TO OWN ANY STOCK THAT HE OR SHE
HAS A RIGHT OR OPTION TO PURCHASE UNDER THIS OR ANY OTHER PLAN; AND

 

(III)          EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT TO PURCHASE
1,000 SHARES OF STOCK UNDER THIS PLAN WITH RESPECT TO EACH OFFERING PERIOD.

 


(B)           DOLLAR LIMIT.


 

(I)            ANY OTHER PROVISION OF THE PLAN NOTWITHSTANDING IN THE CASE OF
STOCK PURCHASED DURING AN OFFERING PERIOD THAT COMMENCED DURING A CALENDAR YEAR,
NO PARTICIPANT SHALL PURCHASE STOCK WITH FAIR MARKET VALUE IN EXCESS OF: 
(I) $25,000 MINUS (II) THE FAIR MARKET VALUE OF THE STOCK THAT THE PARTICIPANT
PREVIOUSLY PURCHASED IN THE CURRENT CALENDAR YEAR UNDER THIS PLAN AND ALL OTHER
EMPLOYEE STOCK PURCHASE PLANS (DESCRIBED IN SECTION 423 OF THE CODE) OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.

 

(ii)           For purposes of this Subsection (b), the Fair Market Value of
Stock shall be determined in each case as of the beginning of the Offering
Period in which such Stock is purchased.  If a Participant is precluded by this
Section 9(b) from purchasing additional Stock under the Plan, then his or her
employee payroll deduction contributions shall automatically be discontinued and
he shall be prohibited from making additional cash contributions under
Section 5(b).  His or her employee payroll deduction contributions shall resume
at the beginning of the earliest Offering Period that ends in the next calendar
year (if he or she then is an Eligible Employee).

 


10.                               RIGHTS NOT TRANSFERABLE.


 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

 

7

--------------------------------------------------------------------------------


 


11.                               NO RIGHTS AS AN EMPLOYEE.


 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 


12.                               NO RIGHTS AS A STOCKHOLDER.


 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Offering Period.

 


13.                               SECURITIES LAW REQUIREMENTS.


 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 


14.                               STOCK OFFERED UNDER THE PLAN.


 


(A)           AUTHORIZED SHARES.  THE AGGREGATE NUMBER OF SHARES OF STOCK
ORIGINALLY AVAILABLE FOR PURCHASE UNDER THE PLAN WAS 1,500,000.  AS A RESULT OF
A TWO-FOR-ONE STOCK SPLIT IN 2004, THAT NUMBER WAS INCREASED TO 3,000,000.  THE
AGGREGATE NUMBER OF SHARES IS SUBJECT TO ADJUSTMENT PURSUANT TO THIS SECTION 14.


 


(B)           ANTIDILUTION ADJUSTMENTS.  THE AGGREGATE NUMBER OF SHARES OF STOCK
OFFERED UNDER THE PLAN, THE 1,000-SHARE LIMITATION PER OFFERING PERIOD DESCRIBED
IN SECTION 8(C) AND THE PRICE OF SHARES THAT ANY PARTICIPANT HAS ELECTED TO
PURCHASE SHALL BE ADJUSTED PROPORTIONATELY BY THE COMMITTEE FOR ANY INCREASE OR
DECREASE IN THE NUMBER OF OUTSTANDING SHARES OF STOCK RESULTING FROM A
SUBDIVISION OR CONSOLIDATION OF SHARES OR THE PAYMENT OF A STOCK DIVIDEND, ANY
OTHER INCREASE OR DECREASE IN SUCH SHARES EFFECTED WITHOUT RECEIPT OR PAYMENT OF
CONSIDERATION BY THE COMPANY, THE DISTRIBUTION OF THE SHARES OF A SUBSIDIARY TO
THE COMPANY’S STOCKHOLDERS OR A SIMILAR EVENT.


 


(C)           REORGANIZATIONS.  ANY OTHER PROVISION OF THE PLAN NOTWITHSTANDING,
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF A CORPORATE REORGANIZATION, THE
OFFERING PERIOD THEN IN PROGRESS SHALL TERMINATE AND SHARES SHALL BE PURCHASED
PURSUANT TO SECTION 8, UNLESS THE PLAN IS ASSUMED BY THE SURVIVING CORPORATION
OR ITS PARENT CORPORATION PURSUANT TO THE PLAN OF MERGER OR CONSOLIDATION.  THE
PLAN SHALL IN NO EVENT BE CONSTRUED TO RESTRICT IN ANY WAY THE COMPANY’S RIGHT
TO UNDERTAKE A DISSOLUTION, LIQUIDATION, MERGER, CONSOLIDATION OR OTHER
REORGANIZATION.


 


15.                               AMENDMENT OR DISCONTINUANCE.


 

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice.  Except as provided in Section 14, any increase in the
aggregate number of shares of Stock to be issued under the Plan shall be subject
to approval by a vote of the stockholders of the

 

8

--------------------------------------------------------------------------------


 

Company.  In addition, any other amendment of the Plan shall be subject to
approval by a vote of the stockholders of the Company to the extent required by
any applicable law or regulation.

 


16.                               TAX WITHHOLDING.


 


TO THE EXTENT ANY PAYMENTS OR DISTRIBUTIONS UNDER THIS PLAN ARE SUBJECT TO
FEDERAL, STATE OR LOCAL TAXES, THE APPLICABLE PARTICIPATING COMPANY IS
AUTHORIZED TO WITHHOLD ANY AND ALL APPLICABLE TAXES.  THE APPLICABLE
PARTICIPATING COMPANY MAY SATISFY ITS WITHHOLDING OBLIGATION BY (I) WITHHOLDING
SHARES OF STOCK ALLOCATED TO A PARTICIPANT’S ACCOUNT, (II) DEDUCTING CASH FROM A
PARTICIPANT’S ACCOUNT, OR (III) DEDUCTING CASH FROM A PARTICIPANT’S OTHER
COMPENSATION.  A PARTICIPANT’S ELECTION TO PARTICIPATE IN THE PLAN AUTHORIZES
THE COMPANY OR THE APPROPRIATE SUBSIDIARY TO TAKE ANY OF THE ACTIONS DESCRIBED
IN THE PRECEDING SENTENCE.


 


17.                               GOVERNING LAW.


 

Except to the extent superseded by federal law, the laws of the Commonwealth of
Pennsylvania will govern all matters relating to the Plan.

 

Certified True and Correct Copy of the Plan

 

************

 

[CORPORATE SEAL]

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Date:

December 13, 2005

 

 

By:

 

 

 

 

 

 

 

 

John R. Gailey III, Secretary

 

 

 

 

9

--------------------------------------------------------------------------------